DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16 and 27 are amended. Claims 1-15 and 18 are cancelled. Claims 16-17 and 19-30 are allowed.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 9/7/2021 is withdrawn.

Applicant’s arguments regarding the objection to the claim have been fully considered and are persuasive. The objection of 9/7/2021 is withdrawn.

Applicant’s arguments regarding the rejecitons under nonstatutory obviousness-type double patenting have been fully considered and are persuasive. The rejections of 9/7/2021 are overcome.

Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,888,676 and U.S. Patent No. 10,966,458 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 16-17 and 19-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
Tarora (US 2008/0053465) teaches a rupturing system [0124] for an aerosol-generating system [0010] comprising a first tube (main portion 12a) and a second tube (secondary portion 12b) together defining a volume (between seal 60 and partition wall 62) [0122] and being movable relative to each other along a first motion path ([0124]) from a first position (figure 20) to a second position (figure 21), such that the defined volume is larger in the first position than in the second position (when second tube 12b is pushed into 12a, the volume between them decreases as seal 60 is pierced); a rupturing member (rupturing needle 64) connected to the first tube [0123] the rupturing member being arranged such that in the first position the rupturing member is contained completely in the defined volume of the first tube and the second tube, and in the second position the rupturing member at least partially protrudes from the defined volume [0126] and is configured to rupture a container (ruptures seal 60a of container 24, [0065], [0124]); and a first outer surface overlying at least a portion of the first tube [0122]. However, Tarora does not teach or suggest the tubes having resilient protrusions that retain the rupturing system until a compressive force is applied.
Plojoux (WO 2013/076098) teaches an aerosol generating article (abstract) having an extractor that is slidable between two positions using snaps (page 24, lines 19-22). A set of protrusions located on the inner surface of the extractor (figure 13, reference numeral 1410) engage with sprung protrusions on the inner surface of the device to retain it in first and second positions (page 24, lines 33-37, figure 13, reference numerals 1310, 1320). However, Plojoux does not teach or suggest the protrusions 1410 being sprung protrusions as well.
Bagai (US 10,426,195) teaches a system comprising an electronic smoking device an a capsule (abstract) having an end cap (figure 1, reference numeral 4) having resilient protrusions (figure 1, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715